Name: Commission Regulation (EEC) No 3167/84 of 14 November 1984 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 84 Official Journal of the European Communities No L 297/ 17 COMMISSION REGULATION (EEC) No 3167/84 of 14 November 1984 fixing for Great Britain die level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 (EEC) No 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 22 October 1984, shall be set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1 837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 22 October 1984, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commis ­ sion ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 22 October 1984, the level of the premium shall be equivalent to the amount fixed in Annex I. Article 2 For products referred to in Article 1 (a) and (c) of Regulation (EEC) No 1837/80 which left the territory of region 5 during the week beginning 22 October 1984, the amounts to be charged shall be equivalent to those fixed in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35. (3) OJ No L 154, 9. 6 . 1984, p. 27. No L 297/ 18 Official Journal of the European Communities 15 . 11 . 84 ANNEX I Level of variable slaughter premium for certified sheep in region 5 for the week commencing 22 October 1984 Description Premium Certified sheep or sheepmeat 64,914 ECU per 100 kilograms of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by the United Kingdom. 15. 11 . 84 Official Journal of the European Communities No L 297/19 ANNEX II Amount to be charged for products leaving region 5 during the week commencing 22 October 1984 (ECU/100 kg) CCT heading No Description Charge \ Live weight 01.04 B Live sheep and goats other than pure-bred bree ­ ding animals 30,510 l Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : 1 . Carcases or half-carcases 64,914 2. Short forequarters 45,440 \ 3. Chines and/or best ends 71,405 4. Legs 84,388 5. Other : aa) Unboned (bone-in) bb) Boned or boneless 84,388 118,143 02.01 A IV b) Meat of sheep or goats, frozen : l 1. Carcases or half-carcases 48,686 2. Short forequarters 34,080 3. Chines and/or best ends 53,555 4. Legs 63,292 5. Other : aa) Unboned (bone-in) bb) Boned or boneless 63,292 88,609 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 84,388 2. Boned or boneless 118,143 ex 16.02 B III b) 2 aa) 11 ) Other prepared or preserved meat or meat offal of sheep or goats, uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  unboned (bone-in) 84,388  boned or boneless 118,143